Rhodes, J.
On appeal herein a decision was made by this court at the preceding term, reversing the order appealed from. (235 App. Div. 566.) Thereafter, on application made in behalf of the water district, a reargument was granted and had.
By our former decision herein, we held that under section 290-a of the Town Law only principal and interest on the bonds of the district could be apportioned upon properties within the district according to benefits derived; that the other items of expense included in the budget of the district were to be collected as water rents from the users of water. Our attention has now been called to the fact that by section 286 of said law it is provided in part that the compensation of the water commissioners “ shall be deemed an expense of maintaining the water district, * * * and collected annually at the same time and in the same manner as provided in section two hundred and eighty-nine of this chapter for the levy and collection of taxes for payment of bonds and interest.” Section 289 provides in part that “ the water commissioners shall annually apportion the amount to be raised for the payment of the principal and interest of the bonds upon the taxable property in the water district. * * *.”
By section 290-a of said law, under which the district was established, no provision is made for any change in the manner of levying and assessing the compensation of the commissioners, so that the amount thereof must still be levied against the taxable property in the said district according to its assessed valuation. The result will be that the principal and interest on bonds is to be assessed upon the property within the district in proportion as nearly as may be to the benefit each lot or parcel will derive therefrom. The compensation of commissioners will be levied in accordance with the assessed valuation of the property within the district. The remaining items of the budget will be provided for by water rents to be collected from the users of water.
The decision should, therefore, be amended in accordance herewith.
All concur; McNamee, J., not voting.
Decision amended by providing that the compensation of the commissioners be assessed upon the taxable property in the district, in accordance with the provisions of sections 286 and 289 of the Town Law.